DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 29. Claims 5-21 and 23-28 remain cancelled. Claims 1-4, 22 and 29-30 are pending and considered in the present Office action.

The 112 rejections of claim 29 are withdrawn in view of the amendment. A new ground of rejection is necessitated by amendment.
 
The 103 rejections of the claims are maintained. Please see the next section for examiner’s comments.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    77
    614
    media_image1.png
    Greyscale

Applicant specifically highlights Sample A for teaching:

    PNG
    media_image2.png
    206
    636
    media_image2.png
    Greyscale

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is noted that the sample (A) mentioned by the applicant was not used (alone) to rejected the claims; rather, the entire disclosure, and what is suggests, was used to make the 103 rejection.
The issue applicant asserts was addressed in the last Office action (pages 3-6 and 8). In short, the argument was not persuasive because the disclosed examples (such as Sample A) do not constitute a teaching away from a broader disclosure. In this case, the claimed ranges are disclosed in the broader disclosure of Zhang, not in any one specific example. For example, Zhang teaches a transverse direction (TD) shrinkage @ 90 °C for 1 hour is from 0.1 % to 0.2 % because para. [0151] suggest a shrinkage of less than 2%; this value is supported in Table II (and text underneath) which shows examples having ranging from 1.8 % to about 0%. Moreover, para. [0287], and claim 8, suggest the shrinkage is less than 1%. Zhang’s disclosure of less than 1 % 
As highlighted by applicant, Sample A of Zhang discloses 0.4%; however, the disclosure also suggests other values (as detailed above, i.e., less than 1% to about 0 %). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See also, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). In 

Applicant also presents arguments with respect to Pekala. Applicant’s main argument with resepct to Pekala is that one of ordinary skill in the art would not look to Pekala to modify hot ER, a property of the membrane, because the method used to make the memebrane in Zhang is different. This argument is not persuaisve. Regardless of the method used to make a membrane, one of ordinary skill in the art would still appreciate the importance of this property of the membrane in a battery enviornment and would choose/control the property values best suited for the battery enviornment. Zhang teaches high discharge rate requires free mobility of ionic species; the mobility of ionic species is typically measured as electrical resistance (ER), or MacMullen number. Further, Zhang suggest electrical resistance should not be increased (rather, they should be minimized (or decreased)) so ion mobility across the separator is increased to achieving high discharge rates due to the free mobility of ionic species, para. [0259]. Thus, although Zhang does not explicitly disclose a particular value for ER, the electrical resistance of the membrane in a battery enviornment is contemplated (i.e., minimized) because it correlates with high discharge rates. Furthermore, Pekala suggests reasonable values of electrical resistance for a membrane in a battery enviornment. That is, regardless of how a separator is made, it would be obvious to one having ordinary skill in the art for Zhang to comtemplate/control the electrical resistance of the separator in a battery enviornment to the values suggested by Pekala to achieve high ion mobility across the separator in an effort to 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 is indefinite because the numerical value (0.5) requires units (e.g., ohm-cm2 as found in Table 1 of the instant disclosure).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 22, and 30 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (US 2011/022348, of record), hereinafter Zhang.
Regarding Claim 1, Zhang teaches a single ply membrane comprising: a dry-stretched, microporous polymer film with substantially round shaped pores (para. [0106]) with an average pore size in a range of 0.09 micron to 0.99 micron (see e.g., para. [0113], where the average pore size ranges between 0.03 µm – 0.30 µm), a ratio of machine direction (MD) tensile strength to transverse direction (TD) tensile strength in a range of 1.4 to 1.6 (see e.g., para. [0106], where a ratio MD/TD ranges from 0.5 to 4.0), a porosity in a range of 60 % to 80 % (see e.g., para. [0113] and Table III, where porosity ranges between 60 % to 90 %), a thickness in the range of 10 to 25 microns (see e.g., Claims 1 and 11, para. [0244] and Table III, where thickness ranges between 8 µm – 80 µm), a transverse direction (TD) tensile strength in a range of 500 kg/cm2 - 700 kg/cm2 (see e.g., para. [0321] and claim 7, which discloses at least 300 kg/cm2, or 350 kg/cm2 to 800 kg/cm2, see e.g., Table III, both overlap with the claimed range), a machine direction (MD) tensile strength in a range of 700 kg/cm2 - 1000 kg/cm2 (see e.g., Table III which discloses 500 kg/cm2 to 1500 kg/cm2), a JIS Gurley from 28 seconds to 65 seconds (see e.g., para. [0248], which teaches less than 100sec/100cc or 12 sec/100cc to 80/100cc, and Table III which teaches 1-100 sec/100cc), a transverse direction (TD) shrinkage @ 90 °C for 1 hour is from 0.1 % to 0.2 % (see e.g., para. [0151], Table II and text underneath, para. [0286], and claim 8, where the shrinkage is less than 2%, less than 1%, and about 0%), and wherein when the membrane is utilized in a rechargeable battery, see e.g., para. [0243], [0256], [0263].
Regarding Claim 30, Zhang teaches the puncture strength is greater than 300 gf, see e.g., paras. [0263], and [0247].

Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See also, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. 
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. When there is a design need or market pressure to solve a problem (i.e., improve, modify or enhance physical attributes for better performance, see e.g., para. [0007]) and there are a finite number of identified, predictable solutions (disclosed prior art ranges), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. MPEP 2144.05, II., B.

MPEP 2112.01, I., WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed limitation “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The claimed and prior art products (i.e., membrane) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Thus, the claimed properties or functions of the membrane (i.e., charge capacity of at least 108.64 mAh/g) are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. To be clear, the rational for inherency lies in the fact that the claimed and prior art products are identical; thus, the claimed and prior art products are presumed to have the same properties or functions, as claimed. Further, "[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art 
MPEP 2112.01, II., IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the claimed limitation of “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The prior art teaches the identical chemical structure as described in the rejection. Thus, the property applicant discloses and/or claims (i.e., charge capacity of at least 108.64 mAh/g) is necessarily present. 
Regarding Claims 1 and 2, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “dry stretched” in claim 1, “biaxial stretching including….” in claim 2. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Nonetheless, Zhang discloses the film being made by a method of dry stretching including at least one of: biaxial stretching 
Regarding Claim 3, Zhang discloses the membrane comprises a polymer of the microporous polymer film being at least one of a semi- crystalline polymer and a semi-crystalline polymer having a crystallinity in the range of 20%-80%, see e.g., para. [0116].28  
Regarding Claim 4, Zhang discloses the membrane comprise a polymer of the microporous polymer film being selected from the group consisting of polyolefins, fluorocarbons, polyamides, polyesters, polyacetals (or polyoxymethylenes), polysulfides, polyvinyl alcohols, co-polymers thereof, and combinations thereof, see e.g., para. [0116].28 
Regarding Claim 22, Zhang discloses a device being a battery, cell, or system (i.e., electrochemical storage device, batteries, cells, fuel cell, etc.) having the claimed membrane, see e.g., paras. [0106], [0256], [0263].

Claim 29 is rejected under 35 U.S.C. 103 as obvious over Zhang in view of Pekala (US 2012/0145468), hereinafter Pekala.
Regarding Claim 29, Zhang teaches high discharge rate requires free mobility of ionic species; the mobility of ionic species is typically measured as electrical resistance (ER), or MacMullen number. Further, the teachings of Zhang suggest electrical 2 to about 2 ohm-cm2, which overlap with the claimed range or are close, see e.g., Tables 4 and 5. It would be obvious to one having ordinary skill in the art to utilize resistance values in the range of 0.5 ohm-cm2 to 0.7 ohm-cm2 to ensure ionic mobility across the separator is maintained (or increased) so that high discharge rates may be obtained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729